 Information to identify the case:

 Debtor 1:
                       Marlaina Koller Croes                                            Social Security number or ITIN:    xxx−xx−6000
                                                                                        EIN: _ _−_ _ _ _ _ _ _
                       First Name   Middle Name    Last Name

 Debtor 2:                                                                              Social Security number or ITIN: _ _ _ _
                       First Name   Middle Name    Last Name
 (Spouse, if filing)                                                                    EIN: _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court:        Southern District of New York                   Date case filed for chapter:          11      2/13/20

            20−22239−rdd
 Case number:

Official Form 309E1 (For Individuals or Joint Debtors)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   02/20



For the debtor(s) listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors and debtors, including information about the
meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 11 plan may result in a discharge of debt. Creditors who assert that the debtors are not entitled to a discharge of any debts or
who want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines
specified in this notice. (See line 10 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office or the office of the U.S. Trustee cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

                                                  About Debtor 1:                                           About Debtor 2:
 1. Debtor's full name                            Marlaina Koller Croes

 2. All other names used in the fka Marlaina Croes, fka Marlaina
    last 8 years                Koller−Gurgigno

 3. Address                                       222 Gailmore Drive
                                                  Yonkers, NY 10710

 4. Debtor's attorney                             Sanford Philip Rosen                                    Contact phone (212) 223−1100
       Name and address                           Rosen & Associates, P.C.
                                                  747 Third Avenue                                        Email srosen@rosenpc.com
                                                  New York, NY 10017−2803

 5. Bankruptcy clerk's office                                                                             Office Hours: Monday − Friday 8:30 AM − 5:00
       Documents in this case may be filed                                                                PM
                                                  300 Quarropas Street
       at this address.                           White Plains, NY 10601
       You may inspect all records filed in                                                               Contact phone 914−467−7250
       this case at this office or online at
       www.pacer.gov.                             Clerk of the Bankruptcy Court:
                                                  Vito Genna
                                                                                                          Date: 2/21/20

                                                                                                           For more information, see page 2 >




Official Form 309E1 (For Individuals or Joint Debtors)                    Notice of Chapter 11 Bankruptcy Case                                        page 1
Debtor Marlaina Koller Croes                                                                                                  Case number 20−22239−rdd

 6. Meeting of creditors                    April 9, 2020 at 01:30 PM                                        Location:
     Debtors must attend the meeting to                                                                      United States Bankruptcy Court,
     be questioned under oath. In a joint   The meeting may be continued or adjourned to a later             SDNY, 300 Quarropas Street, Room
     case, both spouses must attend.        date. If so, the date will be on the court docket. Debtor        TBD, White Plains, NY 10601−5008
     Creditors may attend, but are not      should bring this notice to the first meeting of creditors,
     required to do so.                     together with any other documents requested by the U.S.
                                            trustee.

                                            Cell phones are not permitted in the Courthouse
                                            without an Attorney Secure Pass which can be
                                            obtained at the U.S. District Court Clerk's Office.

 7. Deadlines                               File by the deadline to object to discharge or                    First date set for hearing on confirmation of plan.
    The bankruptcy clerk's office must      to challenge whether certain debts are                            The court will send you a notice of that date
    receive these documents and any                                                                           later.
    required filing fee by the following    dischargeable:
    deadlines.
                                            You must file a complaint:                                         Filing deadline for dischargeability
                                            • if you assert that the debtor is not entitled to                complaints: 6/8/20
                                              receive a discharge of any debts under
                                              11 U.S.C. § 1141(d)(3) or
                                            • if you want to have a debt excepted from discharge
                                              under 11 U.S.C § 523(a)(2), (4), or (6).


                                            Deadline for filing proof of claim:                            Not yet set. If a deadline is set, the court will
                                                                                                           send you another notice.
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                            Your claim will be allowed in the amount scheduled unless:
                                            • your claim is designated as disputed, contingent, or unliquidated;
                                            • you file a proof of claim in a different amount; or
                                            • you receive another notice.

                                            If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you must
                                            file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan. You
                                            may file a proof of claim even if your claim is scheduled.
                                            You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.
                                            Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof
                                            of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                            explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                            rights, including the right to a jury trial.
                                            All Proofs of Claim must be filed electronically on the Court's website or mailed to the court at the address
                                            listed in section 5.


                                            Deadline to object to exemptions:                                 Filing Deadline:
                                            The law permits debtors to keep certain property as               30 days after the conclusion of the meeting of
                                            exempt. If you believe that the law does not authorize an         creditors
                                            exemption claimed, you may file an objection.

                                            If you are a creditor receiving mailed notice at a foreign address, you may file a motion asking the court to
 8. Creditors
    address
              with a foreign                extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                            any questions about your rights in this case.

                                            Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                            court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
 9. Filing a Chapter 11
    bankruptcy case
                                            and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                            hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a trustee
                                            is serving, the debtor will remain in possession of the property and may continue to operate the debtor's
                                            business.

                                            Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of a debt.
                                            See 11 U.S.C. § 1141(d). However, unless the court orders otherwise, the debts will not be discharged until
                                            all payments under the plan are made. A discharge means that creditors may never try to collect the debt
                                            from the debtors personally except as provided in the plan. If you believe that a particular debt owed to you
 10. Discharge of debts                     should be excepted from the discharge under 11 U.S.C. § 523 (a)(2), (4), or (6), you must file a complaint
                                            and pay the filing fee in the bankruptcy clerk's office by the deadline. If you believe that the debtors are not
                                            entitled to a discharge of any of their debts under 11 U.S.C. § 1141 (d)(3), you must file a complaint and pay
                                            the filing fee in the clerk's office by the first date set for the hearing on confirmation of the plan. The court will
                                            send you another notice telling you of that date.

                                            The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                            distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed
 11. Exempt property                        as exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you
                                            believe that the law does not authorize an exemption that the debtors claim, you may file an objection. The
                                            bankruptcy clerk's office must receive the objection by the deadline to object to exemptions in line 7.


Official Form 309E1 (For Individuals or Joint Debtors)                    Notice of Chapter 11 Bankruptcy Case                                               page 2
